 

Exhibit 10.2

Recording Requested By and

When Recorded Return To:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Attn: John B. Hale, Esq.






SPACE ABOVE FOR RECORDER’S USE

 

SECOND MODIFICATION TO MORTGAGE AND SECURITY AGREEMENT

This SECOND MODIFICATION TO MORTGAGE AND SECURITY AGREEMENT (this
“Modification”) is entered into as of December 19, 2014, by and between ASC
DEVENS LLC, a Delaware limited liability company, having an address at c/o
American Superconductor Corporation, 64 Jackson Road, Devens, Massachusetts
01434-4020 (“Mortgagor”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation, having an office at 400 Hamilton Avenue, Suite 310, Palo
Alto, California 94301, Attention: Chief Legal Officer (“Mortgagee”).

RECITALS

WHEREAS, American Superconductor Corporation, a Delaware corporation (“Parent”),
the direct 100% owner of Mortgagor, Mortgagor and Superconductivity, Inc. and
Mortgagee entered into a Loan and Security Agreement dated as of June 5, 2012,
as amended by that certain First Amendment to Loan and Security Agreement dated
as of November 15, 2013 (as so amended, and as may have been further amended,
restated, supplemented or otherwise modified from time to time, the “Original
Loan Agreement”), pursuant to which Mortgagee made a loan in the maximum
principal amount of $15,000,000 (the “Loan”) to Parent, subject to the terms and
conditions contained in the Original Loan Agreement.

 

WHEREAS, in connection with the Original Loan Agreement, Mortgagor executed in
favor of Mortgagee a Mortgage and Security Agreement dated as of July 31, 2012
and recorded with the Worcester District Registry of Deeds in Book 49380, Page
245, as amended by that certain First Modification to Mortgage and Security
Agreement dated as of November 15, 2013 and recorded with the Worcester District
Registry of Deeds in Book 51759, Page 380 (as so amended, and as may have been
further amended, restated, supplemented or otherwise modified from time to time,
the “Mortgage”), to secure the Secured Obligations (as defined in the Original
Loan Agreement).

 

WHEREAS, Parent now desires to amend the Original Loan Agreement pursuant to
that certain Second Amendment to Loan and Security Agreement dated as of the
date hereof among Parent, Mortgagor and Superconductivity, Inc. and Mortgagee
(the “Amendment”).

 

 

--------------------------------------------------------------------------------

 

WHEREAS, the Original Loan Agreement, as amended by the Amendment, shall be
referred to herein as the “Loan Agreement”; capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Loan Agreement.

 

WHEREAS, Mortgagee is willing to enter into the Amendment on the condition,
among others, that the Mortgage be amended as set forth herein.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated herein by this reference, and the mutual covenants herein set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereto hereby agree to the following amendments to the Mortgage:

1.Amendments to Mortgage.

(a)The first Recital on page 1 of the Mortgage is hereby amended and restated in
its entirety to read as follows:

“WHEREAS, pursuant to that certain Loan and Security Agreement dated as of June
5, 2012 among American Superconductor Corporation (“Parent”), the direct 100%
owner of Mortgagor, Mortgagor and Superconductivity, Inc. and Mortgagee, as
amended by that certain First Amendment to Loan and Security Agreement dated as
of November 15, 2013 among Parent, Mortgagor and Superconductivity, Inc. and
Mortgagee, as further amended by that certain Second Amendment to Loan and
Security Agreement dated as of December ___, 2014 among Parent, Mortgagor and
Superconductivity, Inc. and Mortgagee (as so amended, and as may have been and
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), Mortgagee has made (i) a loan to Parent in the
principal amount of $10,000,000 (the “Term Loan”), which Term Loan is evidenced
by that certain Secured Term Promissory Note in the amount of the Term Loan
executed by Mortgagor in favor of Mortgagee (the “Term Note”), (ii) a loan to
Parent in the principal amount equal to the difference between $15,000,000 and
the principal amount outstanding on the Term Loan at the time when such other
loan was funded (the “Term B Loan”), which Term B Loan may be evidenced by a
promissory note if so requested by Mortgagee (any such note, the “Term B Note”)
and (iii) a loan to Parent in the principal amount of $1,500,000 (the “Term C
Loan”; and, together with the Term Loan and the Term B Loan, the “Loan”), which
Term C Loan may be evidenced by a promissory note if so requested by Mortgagee
(any such note, the “Term C Note”; and, together with the Term Note and the Term
B Note, the “Note”); and”

(b)Wherever the Mortgage may refer to the “Loan Documents” such reference shall
hereafter be deemed to include, without limitation, the Loan Agreement and the
Mortgage, as amended by this Modification.

2.Representations and Warranties.  Mortgagor hereby represents and warrants that
no default or event of default (under the Mortgage or any other Loan Document),

 

--------------------------------------------------------------------------------

 

breach or failure of condition has occurred (whether or not existing on the date
hereof), or would exist with notice or the lapse of time or both, under the
Mortgage, and that all warranties and representations made in the Mortgage,
continue to be true and complete in all material respects as of the date hereof
after giving effect to this Modification (other than representations and
warranties made as of a specific date, in which case such representations and
warranties are true and correct in all material respects on the date made).

3.Reaffirmation.  Mortgagor hereby reaffirms its obligations under each of the
Loan Documents.

4.Non-Impairment; Entire Agreement.  Except as expressly provided herein,
nothing in this Modification shall alter or affect any provision, condition or
covenant contained in the Mortgage or affect or impair any rights, powers, or
remedies of Mortgagee thereunder, it being the intent of Mortgagor that the
provisions of the Mortgage shall continue in full force and effect, except as
expressly modified hereby.  This Modification and the other Loan Documents
constitute and contain the entire agreement of the parties hereto and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.  The parties hereto further agree that the Loan
Documents, as amended, comprise the entire agreement of the parties thereto and
supersede any and all prior agreements, negotiations, correspondence,
understandings and other communications between the parties thereto, whether
written or oral respecting the extension of credit by Mortgagee to Mortgagor or
Parent.

5.Governing Law. This Modification shall be governed by and shall be construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts.

6.Claims, Counterclaims, Defenses, Rights of Set-Off.  Mortgagor hereby
represents and warrants to Mortgagee that it has no knowledge of any facts that
would support a claim, counterclaim, defense or right of set-off.

7.Counterparts; Effectiveness.  This Modification may be executed in any number
of counterparts, each of which when so delivered shall be deemed an original,
but all such counterparts taken together shall constitute but one and the same
instrument.  Each such agreement shall become effective upon the execution of a
counterpart hereof or thereof by each of the parties hereto and telephonic
notification that such executed counterparts have been received by Mortgagor and
Mortgagee.

[Signatures appear on following page.]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor and Mortgagee have executed this Modification as
of the date first above written.

 

 

 

 

 

 

WITNESS:

 

 

 

/s/ John R. Samia

Print Name: John R. Samia  

 

MORTGAGOR:

ASC DEVENS LLC, a Delaware limited liability company

 

By:AMERICAN SUPERCONDUCTOR CORPORATION, a Delaware corporation, its sole member

 

 

By:/s/ David A. Henry    

Name: David A. Henry
Title:  EVP, CFO

 

 

State of Massachusetts

County Worcester

On this 18th day of December, 2014, before me appeared David Alan
Henry                                 to me personally known, who, being by me
duly sworn (or affirmed), did say that he/she/they is(are) the         EVP, CFO
of AMERICAN SUPERCONDUCTOR CORPORATION, a Delaware corporation, the sole member
of ASC DEVENS LLC, a Delaware limited liability company, and that the seal
affixed to said instrument is the seal of said corporation, and that said
instrument was signed and sealed in behalf of said corporation by authority of
its board of directors, and said David Alan Henry                        
acknowledged said instrument to be the free act and deed of said corporation.

/s/Alan D. Savoie

Notary Public

Print Name: Alan D. Savoie

My commission expires:

September 28, 2018

[signatures continue on the following page]

 

 



 

--------------------------------------------------------------------------------

 

 

 

WITNESS:

 

 

 

/s/ Ane Nisa

Print Name:_Ane Nisa

 

MORTGAGEE:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation

 

 

By:   /s/ Ben Bang

Name:  Ben Bang
Title: Associate General Counsel

 

 

State of CA

County San Mateo

On this 18th day of December, 2014, before me appeared Ben Bang
                                             to me personally known, who, being
by me duly sworn (or affirmed), did say that he/she/they is(are) the Assoc Gen
Counsel     of HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation,
and that the seal affixed to said instrument is the seal of said corporation,
and that said instrument was signed and sealed in behalf of said corporation by
authority of its board of directors (or shareholders), and said Ben
Bang                               acknowledged said instrument to be the free
act and deed of said corporation.

/s/ Ane Nisa

Notary Public

Print Name: Ane Nisa

My commission expires:

5/17/17

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

The land with the improvements thereon situated on the southeasterly side of
Jackson Road and the southwesterly side of Givry Street, Harvard, Worcester
County, Massachusetts and being shown as Lot 7 on plan entitled “Level 1
Subdivision Lot 7 Givry Street” dated July 19, 2000, prepared by Howe Surveying
Associates, Inc. and recorded with the Worcester District Registry of Deeds in
Plan Book 761, Plan 44.

 

Together with the benefit of the appurtenant rights as set forth in the
following deeds:

 

 

a.Deed from the USA recorded with said Deeds in Book 17907, Page 1;

 

 

b.Deed to ASC Devens LLC recorded with said Deeds in Book 23120, Page 209,
except the slope easements recited therein, which have been released.

 

 

 